501-dollar_figure release number release date date date legend org organization name department of the treasury internal_revenue_service commerce street dallas tx form tax_year s ended xx - date address - address person to contract contact telephone number org address certified mail dear we have completed our examination of your form_990 for the periods ended december 20xx it has been determined that your exempt status should be revoked the previous report of examination issued on august 20xx states the basis for the revocation you have concurred with our determination by signing form 6018-a consent to proposed adverse action on september 20xx a copy of which is enclosed accordingly your exemption from federal_income_tax under sec_501 of the internal_revenue_code has been revoked effective january 20xx you are required to file federal_income_tax return form_1120 with the internal_revenue_service center we have secured the delinquent forms for the periods ended december 20xx december 20xx december 20xx when filing future returns remember the internal_revenue_code sec_277 may limit your deductions you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if we do not hear from you within days of the date of this letter this determination will be considered final and no further action will be required please keep a copy of this report with your permanent records if you have any questions regarding this matter please contact the person whose name and telephone number are shown above enclosure s publication sincerely yours nanette m downing director eo examination ax eee ano government entities division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx - date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa if we do not hear from you within days from the date of this letter we lf you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein december 20xx legend org - organization name xx - date co-1 - company ein - ein august 20xx issue does org continues to qualify as an revenue code sec_501 even though it receives less than operating revenue from its members and substantially_all the rest of its revenue from the general_public organization described in the internal of its facts org the organization received income_tax exemption as described in sec_501 in 19xx instead of the sec_501 it applied for because it did not meet the requirements for that code even though the organization appealed that decision it has continue to check its form_990 returns as a c organization the books_and_records of the organization for the period ending december 20xx were examined and it was found that the club is not in complying with the requirements of public law and revenue_procedure the general_public participates in its events that are carried on including sanctioned matches dog shows etc but the organization failed to maintain records of nonmember receipts as required by revproc_71_17 the organization listed the following objectives in its constitution to further the advancement of all breeds of pure-bred dogs all-breed clubs to do all in to protect and advance the interests of dog shows obedience trials and to encourage sportsmanlike competition at such events and to conduct sanctioned matches dog shows and obedience trials under the rules of the co-1 its power org is organized and operating as an organization described c to provide social recreational and other activities to its members but in carrying out its stated objectives above the general_public nonmembers regularly participate in the club’s activities and the organization failed to keep records of its nonmember’s participation and or receipts available record of retained copy of returns filed by the organization for prior years show that the organization has generated nonmember income in excess of threshold permitted in public law since at least in the last three years analyzed as shown in exhibit a below and failed to file the applicable form 990-t prior to our examination in internal_revenue_code based on the analysis of the amounts reported on the organization’s retained copies of form_990 returns and available records the percentage of gross_receipts from nonmembers are as follows form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org ein exhibit a org - gross_receipts per form_990 returns tax_year gross_income membership dues income nonmember income of non- member income of member- ship income 20xx1 20xx1 20xx1 percentage of investment_income was as follows 20xx 20xx and 20xx of the organization’s gross_receipts the above exhibit shows that the organization substantially depends on the receipts from the general_public or nonmembers while maintaining very low membership dues and assessment of dollar_figure a year per interview of the officer and examination of the books_and_records it is clear that the organization will not be able to continue in operation without the revenue from the public or nonmembers that essentially provide substantial financial benefits to the members that will otherwise have to bear these costs law sec_501 c states in specifying attributes for exemption clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder revrul_58_589 1958_2_cb_266 provides that operational costs covered by nonmember patronage would be an indicator of inurement provided the club's assets are distributable to club members upon dissolution the effect of this ruling is that a club can overall experience a loss in any given business year but inurement can take the form of any excess of nonmember receipts over direct costs covering expenses that the members of the club would have to bare if by nonmember patronage it were not for the income provided revrul_1960_324 1960_2_cb_173 weighed the following factors in its findings that a club that makes its facilities available to the general_public on a regular recurring basis should no longer be recognized under sec_501 form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein december 20xx in this case percentage of nonmember gross_receipts g profit from the unrelated activities net profit overall and the number of outside it was also indicated that unrelated functions compared to total functions of the club internal analysis of the club showed that if these outside activities were discontinued a substantial increase in the amount of annual dues from club members would be necessary ranged from gross p g - internal_revenue_code sec_501 provides for the exemption from federal income taxes for social clubs income_tax regulation sec_1_501_c_7_-1 states that if a social_club makes its social and recreational facilities available to the general_public it will not qualify for tax-exempt status however revproc_71_17 as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax exempt status within thi sec_35 limit no more than of a club’s gross_receipts may be derived from nonmember use of the club’s facilities and or services reg c -1 a states in part in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from nonmembers through the use of club facilities or in connection with club activities if a club exceeds the test then it will maintain its exempt status only if through facts and circumstances that substantially all’ of its activities are for pleasure recreation and other nonprofitable purposes it can show the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 e e frequency of use of the club facilities or services by nonmembers an unusual or single event that is nonrecurring on a year to year basis that generates all the nonmember income is viewed more favorably than nonmember income arising from frequent use or participation by nonmembers record of nonmember use over a period of years a high percentage in one year by nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by relatively small amounts see s rept 2d sess c b big_number e purposes for which the club’s facilities were made available to nonmembers form 886-a crev department of the treasury - internal_revenue_service page -3- ein org department of the ‘t’reasury - internal_revenue_service explanation of items form 886a name of taxpayer taxpayer has tentatively indicated agreement with the examination findings but will have to officially do so by signing and returning the closed form_6018 whether the nonmember income generates net profits for the organization schedule no or exhibit year period ended government's position taxpayer's position december 20xx e org has exceeded the gross_receipts limits for nonmember income on a continuous basis for at least in the three years the nonmember receipts are earned in the organization’s regular fundraising activities there was no one single or unusual event that caused the club to exceed the threshold that was not taken into consideration it is clear from this examination that the organization has not only exceeded the percent legal limit but also not operating exclusively for exempt_purpose and should be revoked supported by its member receipts as required under this code this represents enormous inurement for the shareholders bared by the sec_501 it shows that the organization is not substantially the organization’s exempt status should be revoked effective january 20xx the date the material_change in exemption was first noted revproc_84_46 1984_1_cb_541 as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statute under g these periods include the years ending december 20xx through december 20xx these will replace any form 990-t returns filed for these years additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations in accordance with the provisions of internal_revenue_code sec_6014 copies of these examination conclusions and consent to the revocation of tax exemption will be submitted to the state of florida revenue department at the conclusion of the examination sec_501 in part provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes exclusively all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder - internal_revenue_service department of the treasury form 886-a rev page -4- ry p department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20xx alternative issue in the alternative if the organization qualifies for exemption under sec_501 should the actual net_income from nonmembers and other non-exempt activity income not be taxable as unrelated_business_income under sec_511 of the code brief explanation of facts the organization failed to file information and form 990-t exempt_organization unrelated_business_income_tax returns for the prior current and subsequent years prior to this examination the delinquent returns secured before all the examination issues were fully developed that led to the decision to propose revocation law sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds of the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_513 provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those exempt purposes taxpayer position taxpayer has tentatively indicated agreement with the examination findings but will have to officially do so by signing and returning the closed form_6018 form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december org ein 20xx government position org has exceeded the gross_receipts limits for nonmember income ona continuous basis for at least in the three years the nonmember receipts are earned in the organization’s regular fundraising activities there was no one single or unusual event that caused the club to exceed the threshold that was not taken into consideration t is clear from this examination that the organization has not only exceeded the percent legal limit but also not operating exclusively for exempt_purpose it shows that the organization is not substantially supported by membership receipts as required under this code this represents enormous inurement for the shareholders bared by the sec_501 revocation of exemption status is warranted conclusion org no longer qualifies for exemption under sec_501 of the internal_revenue_code as nonmember income has exceeded the threshold permitted by public law therefore your exempt status under sec_501 of the internal_revenue_code should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx through december 20xx if you appeal the proposed revocation please refer to the enclosed publication note appeal should contain statement of facts declared true under penalties of perjury please refer to publication page for example of statement signed under penalties of perjury our examination of your exempt_organization was primarily a compliance audit and such audit is conducted to verify your continued compliance with sec_501 the board_of directors has a fiduciary responsibility to ensure full compliance of the sec_501 thank you for your cooperation form 886-a cev department of the treasury - internal_revenue_service page -6-
